    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 1 of 23. PageID #: 1628




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LISA HADDON, ET AL.,                          )       CASE NO. 1:18CV2574
                                              )
                       Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                              )
               Vs.                            )
                                              )
CITY OF CLEVELAND, ET AL.,                    )       OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on the Motions for Summary Judgment of Defendant City

of Cleveland (ECF. # 31) and Defendant Obon, Inc. (ECF # 30). For the following reasons, the

Court grants, in part, and denies, in part, the Motions. .

                       Factual Background and Procedural History

       Plaintiffs Lisa Haddon, (“Haddon”) titled owner of the subject property, Haddon’s son

Dominique King, her sister Pamela Haddon and ex-boyfriend Cy Rabb bring their Complaint

against Defendants City of Cleveland and Obon, Inc. for the destruction of Lisa Haddon’s house

located at 156 E. 156th Street, Cleveland, Ohio, without notice, causing injury to Plaintiffs.

Plaintiffs allege violations of their Due Process rights under the Fourteenth Amendment to the

United States and Ohio Constitutions, Trespass, Negligence and Conversion under Ohio law and

seek Declaratory Judgment against Defendants.

       According to their Complaint, Plaintiffs allege that on or about May 15, 2017, there was

a fire at the subject property resulting in substantial damage to the structure and loss of personal
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 2 of 23. PageID #: 1629




property of each Plaintiff. Plaintiffs boxed their respective personal property, including clothes,

shoes, furniture and other personal effects that were not destroyed in the fire for removal.

Plaintiffs allege the personal property totaled approximately $70,000.

       Plaintiffs contend that after the fire, the subject property was still sound, could be

repaired with reasonable notice and did not require condemnation. However, on June 27, 2017,

the City of Cleveland (“The City”) inspected the property and produced a Notice of Violation of

Building and Housing Ordinances, finding the property was damaged and required Lisa Haddon

to abate the damage within thirty days of the Notice. The Notice instructed Haddon she could

appeal within thirty days of the Notice.

       On June 29, 2017, the City condemned the subject property and hired Defendant Obon,

Inc. to demolish the home. Obon proceeded to demolish the home on July 15, 2017, which was

prior to the running of the thirty day appeal or abatement time.

       Notice was only achieved on Haddon by certified mail on August 5, 2017, after

demolition occurred and the appeal and abatement times had run. As a result, Plaintiffs lost the

value of their personal property and Haddon incurred costs for the demolition totaling

approximately $10,000.00.

       Plaintiffs originally filed their Complaint with the Cuyahoga County Court of Common

Pleas on October 12, 2018. Defendants removed the case to United States District Court on

November 8, 2018, under the District Court’s federal question jurisdiction and supplemental

jurisdiction over related state law claims. Pamela Haddon was subsequently dismissed without

prejudice.




                                                 2
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 3 of 23. PageID #: 1630




City of Cleveland’s Motion for Summary Judgment

       The City moves for Summary Judgment on all of Plaintiffs’ claims, contending that

Plaintiffs’ Complaint fails to allege a Monell claim against the City, therefore, there can be no

liability for a constitutional violation. Furthermore, the City argues that Plaintiffs do not allege

any unlawful policy, custom or practice of the City that resulted in a constitutional violation.

       Even if Plaintiffs’ had sufficiently pled a Monell claim, there is still no constitutional

violation according to the City. The City’s Ordinances contain an emergency demolition

provision which does not require Notice prior to demolition. The City’s Chief Building Official

has the authority under C.C.O. § 3103.01(f) to make an emergency determination. In such

circumstances, the Ordinances provide for a post-deprivation hearing within thirty days of the

demolition under C.C.O. § 3103.20(e). Because Plaintiffs never availed themselves of the post-

deprivation appeal process, Defendants contend that Plaintiffs cannot maintain an action for any

alleged inadequacy of the post-deprivation procedure.

       The City further alleges Plaintiffs cannot maintain their state law claims for unlawful

Trespass, Conversion and Negligence because it is immune as a political subdivision pursuant to

Ohio Revised Code § 2744.02 and no exception applies.

Defendant Obon, Inc.’s Motion for Summary Judgment

       According to Obon, Haddon moved to California in May of 2014, during which time the

sole occupants of the subject property were Haddon’s daughter and Rabb. In August 2015, Rabb

moved to California. Consequently, from August 2015 till the fire of May 2017, the property

was uninhabited except for the three to four times per year Haddon returned to Cleveland.

       Obon contends that in her deposition, Haddon admitted the habitability of the subject


                                                  3
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 4 of 23. PageID #: 1631




property was suspect even prior to the fire with Haddon unable to verify that water, gas and

electricity were working properly in March of 2017, two months before the fire.

       Following the fire, Haddon had a personal contractor board up the home and contacted a

damage repair company to provide an estimate of the costs to repair the property. Haddon

ultimately did not retain the company to perform the repairs and returned to California. Haddon

did nothing to secure the personal property in the home after the fire and made no provision for

the receipt of mail which was now undeliverable due to the damage from the fire.

       The City, through the Director of Building and Housing, has exclusive authority under

the City’s Ordinances to demolish vacant, abandoned, nuisance or damaged structures and

emergency authority to expeditiously demolish structures determined to be an immediate hazard

to the public. In order to exercise its emergency demolition powers, the City must consider the

structural integrity of the property, efforts to communicate with the property owner and

determine whether the property is vacant or occupied.

       Obon asserts that the City performed an inspection of the property in June of 2017 that

found the flooring separating the first and second floors of the subject property was completely

gone and that the property was an immediate risk to collapse. Furthermore, the City inspection

concluded the property was vacant or abandoned because the water had been shut off since

January of 2017. There had been no communication between the property owner and the City

since the fire occurred. In light of these facts, the City decided the subject property was an

immediate risk to the public and decided to demolish the property under its emergency authority.

       An expedited bidding process was engaged and Obon was contracted to demolish the

property between July 7 and 13 of 2017. Obon demolished the property on July 15, 2017.


                                                 4
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 5 of 23. PageID #: 1632




Obon was subject to monetary fines and penalties if it did not act expeditiously to demolish the

public hazard. Obon admits it did not obtain a permit to demolish the property until after the

demolition occurred but, due to the urgency involved in abating the public hazard presented by

the condition of the property, it did not violate any laws because the City issued an emergency

order to demolish the property immediately.

        Despite several attempts to contact Haddon, the City was unsuccessful. The City

attempted to contact Haddon via old phone numbers from previous permits and tax info. The

only address they had for Haddon was the subject property. When all other attempts failed they

executed a search warrant. Finally, the City issued formal notice to the address of the subject

property. Obon asserts Haddon testified to being aware of the condemnation notice through her

sister who photographed and scanned the notice prior to demolition. Haddon admits she never

updated her tax mailing address with the City when she moved to California.

       Obon agrees that a Notice of Violation of Building and Housing Ordinances was

delivered to the subject property address on June 27, 2017, that gave Haddon thirty days to abate

or appeal the condemnation or the property. However, Obon asserts that just two days later, on

June 29, 2017, an emergency demolition notice was issued to Haddon. Under the City

Ordinances, emergency situations are exempt from the thirty day appeal process. In these

circumstances, an aggrieved property owner may appeal post-demolition under the City

Ordinances. Haddon did not avail herself of this post-demolition appeal.

       Obon moves for summary judgment on all of Plaintiffs’ claims, contending Plaintiffs’

Due Process claim fails because the City’s inability to provide timely notice to Haddon was the

result of Haddon failing to update her address such that the City was unable to contact her.


                                                5
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 6 of 23. PageID #: 1633




       Moreover, Haddon admits to having received notification of the condemnation of her

property via her sister Pamela, who photographed and scanned the formal notice. It was this

notice that prompted Haddon to visit the property post-fire with a contractor to determine the

costs of repair. Regardless, it is undisputed Haddon never availed herself of her post-demolition

appellate rights.

       Moreover, as a contractor for the City performing a governmental function, i.e. -

abatement of a nuisance, Obon is entitled to statutory immunity under O.R.C. § 2744.02.

Plaintiffs do not allege Obon or any of its employees acted with malice or in bad faith.

Therefore, Obon asserts it is entitled to summary judgment on all of Plaintiffs’ claims.

Plaintiffs’ Opposition

       According to Plaintiffs, Haddon and Rabb reside in California with Haddon moving to

California in 2014 and Rabb moving sometime in 2015. Haddon returned frequently to the

subject property due in part to visit her ill mother. Haddon, Rabb, King and Pamela Haddon all

kept personal items boxed and stored at the subject property.

       On May 15, 2017, a fire damaged the subject property, however, Plaintiffs assert that

records from the Cleveland Fire Department demonstrate that the property was not a danger to

the public. In its report of the fire, the Cleveland Fire Department noted the attic was scorched

and had soot and smoke damage. In a checklist of the report next to the headings “Significant

Damage” and “Extreme Damage” the Fire Department placed a “0". The report further notes

Haddon’s California address.

       Haddon walked through the fire damaged property sometime in June of 2017 and found

the home in good condition and personal property stored there intact and undamaged. Haddon


                                                 6
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 7 of 23. PageID #: 1634




had an insurance policy and provided her insurer with a list of the personal items in the house.

The insurer performed an inspection of the house and provided Haddon with an estimate for its

repair. An estimator for Puroclean, a home rehabilitation company, also inspected the home and

provided Haddon with an estimate of the costs to repair the property. Both the insurer and

Puroclean estimates evidence the fact that the property could be repaired. Neither indicated the

property was a public danger.

       Plaintiffs contend the City did nothing after the fire for a month until a Cleveland City

Councilmember employee inquired about two fire damaged properties, including the subject

property asking, “where are we with getting these two vacant and dangerous eyesores out of the

community.” (Plaintiff’s exhibit 28). It was upon receipt of this inquiry of a Councilmember that

the City dispatched an inspector to determine the extent of the structural damage. The next day a

judge issued a search warrant for the property. The subsequent inspection resulted in the Notice

of Violation. The Building Inspector recommended to the Director of the Department of

Building and Housing that the subject property be declared an emergency and the Director issued

his emergency demolition order on June 29, 2017. Yet, the demolition did not occur until July

15, 2017.

       Plaintiffs argue the City did not make a reasonable effort to contact Haddon prior to

demolition since it is undisputed that the Cleveland Fire Department had her California address.

Plaintiffs further argue that the City’s post-demolition Notice deprived Haddon of her Due

Process rights as it afforded her no opportunity to appeal before the demolition occurred. Also,

Obon failed to obtain a permit to demolish the subject property until after it had performed the

demolition.


                                                7
     Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 8 of 23. PageID #: 1635




        Plaintiffs dispute that their Complaint fails to sufficiently allege a constitutional claim

against the City for a Due Process violation. The allegations in their Complaint, according to

Plaintiffs, clearly provide sufficient allegations and facts supporting those allegations to put

Defendants on notice of a constitutional violation. The Complaint alleges Defendants

unlawfully demolished Haddon’s home, destroying the personal property therein, without

providing her Due Process. This, despite the fact that the home was not in danger of collapse.

While Plaintiffs concede the Complaint never cites to 42 U.S.C. § 1983, Plaintiffs assert that this

oversight is a mere technicality and that Courts must consider the sufficiency of the allegations

and facts in support to determine whether a claim has been adequately alleged. Plaintiffs argue

their Complaint describes the nature of the claim, the constitutional right violated and the facts in

support of their claim.

        Likewise, Plaintiffs contend their Complaint plausibly asserts a Monell claim against the

City. Citing the United States Supreme Court in Pembaur v. City of Cincinnati, 475 U.S. 469

(1986), for the proposition that a single decision by municipal policymaker may be sufficient to

impose liability on a municipality, Plaintiffs point the Court to the fact that the City’s Director of

Building and Housing ordered the demolition of Haddon’s home. As the maker of City policy

on building code enforcement, Plaintiffs assert that this singular act by the Director may subject

the City to liability for a constitutional violation.

        Plaintiffs further argue that whether the property was a danger to the public, warranting

emergency demolition, is a question of fact, particularly as in cases such as this, when the City

waits for over a month to commence the actual demolition and when the fire department records

show no serious structural damage from the fire. The real motive for the demolition, according


                                                    8
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 9 of 23. PageID #: 1636




to Plaintiffs, was political, as evidenced by the email from a City Councilmember which spurred

the Director to act.

          Neither may the City rely on the affirmative defense that Haddon failed to exhaust her

post-demolition appeal rights because the City never pled the affirmative defense of failure to

exhaust in its Answer. Consequently, the City is barred from relying on an unpled affirmative

defense at this late stage of the proceedings.

          Even if the Court were to consider the defense, Defendants have the burden to show post-

deprivation appeals could afford them adequate relief. It cannot. As several courts in Ohio have

held, the City’s Ordinances do not provide for monetary damages. In the absence of the same,

Defendants cannot show adequate relief is afforded Plaintiffs for post-demolition appeals.



          Plaintiffs allege the City received $11,500 from Haddon for the costs of the demolition

but paid Obon only $9000, wrongfully retaining the remainder.

          Plaintiffs argue that under Ohio law, an independent contractor, working at the behest of

a municipal division, is not immune from tort liability for any negligent or other tortious acts

committed by the independent contractor. Obon negligently failed to obtain a permit prior to

demolition. Therefore, it is not immune from Plaintiffs’ Negligence, Trespass and Conversion

claims.

          For all these reasons, Plaintiffs ask the Court to deny summary judgment for Defendants.

                                        LAW AND ANALYSIS

Standard of Review

          Summary judgment shall be granted only if “the movant shows that there is no genuine


                                                  9
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 10 of 23. PageID #: 1637




dispute as to any material fact and the movant is entitled to judgment as a matter of law.” See

Fed.R.Civ.P. 56(a). The burden is on the moving party to conclusively show no genuine issue of

material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Lansing Dairy. Inc. v.

Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). The moving party must either point to “particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations, admissions, interrogatory answers, or other

materials” or show “that the materials cited do not establish the absence or presence of a genuine

dispute, or that an adverse party cannot produce admissible evidence to support the fact.” See

Fed.R.Civ.P. 56(c)(1)(A), (B). A court considering a motion for summary judgment must view

the facts and all inferences in the light most favorable to the nonmoving party. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Once the movant presents evidence

to meet its burden, the nonmoving party may not rest on its pleadings, but must come forward

with some significant probative evidence to support its claim. Celotex, 477 U.S. at 324; Lansing

Dairy, 39 F.3d at 1347.

       This Court does not have the responsibility to search the record sua sponte for genuine

issues of material fact. Betkerur v. Aultman Hospital Ass 'n., 78 F.3d 1079, 1087 (6th Cir. 1996);

Guarino v. Brookfield Township Trustees, 980 F.2d 399, 404-06 (6th Cir. 1992). The burden

falls upon the nonmoving party to “designate specific facts or evidence in dispute,” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); and if the nonmoving party fails to make the

necessary showing on an element upon which it has the burden of proof, the moving party is

entitled to summary judgment. Celotex, 477 U.S. at 323. Whether summary judgment is

appropriate depends upon “whether the evidence presents a sufficient disagreement to require


                                                10
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 11 of 23. PageID #: 1638




submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Amway Distributors Benefits Ass 'n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003)

(quoting Anderson, 477 U.S. at 251-52).

Due Process Violation

       As an initial matter, Plaintiffs’ Brief in Opposition is silent as to Defendant Obon’s

liability for any violation of Plaintiffs’ constitutional rights. Therefore, the Court finds

Plaintiffs’ have abandoned their Due Process Violation claim against Obon and grants Summary

Judgment for Obon on Count I of Plaintiffs’ Complaint as there are no genuine issues of fact and

Obon is entitled to summary judgment as a matter of law.

       To be successful in a procedural due process claim, Plaintiff must show that she: 1) had

a life, liberty, or property interest protected by the Due Process Clause, 2) was deprived of the

protected interest and (3) the state ‘did not afford her adequate procedural rights.” Daily Servs.,

LLC v. Valentino, 756 F.3d 893, 904 (6th Cir. 2014) (citing Women’s Med. Prof’l Corp. v.

Baird, 438 F.3d 595, 611 (6th Cir. 2006)). “Generally, the process that is due before the state

may deprive an owner of property includes notice to the owner prior to the deprivation and an

opportunity for a predeprivation hearing.” Harris v. City of Akron, 20 F.3d 1396, 1401 (6th

Cir.1994). In cases concerning real property, “due process does not require that a property

owner receive actual notice before the government may take his property.” Jones v. Flowers,

547 U.S. 220, 226 (2006). The Supreme Court has instead stated that due process only requires

that the government provide “notice reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action and afford them an opportunity to present

their objections.” Mullane v. Central Hanover Bank & Trust Co. et. al., 339 U.S. 306, 314


                                                  11
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 12 of 23. PageID #: 1639




(1950). If an official's actions deprive an individual of procedural due process but is “random

and unauthorized,” the doctrine developed in Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68

L.Ed.2d 420 (1981), allows the state to avoid liability by providing adequate remedies after the

deprivation occurs. Daily Servs., 756 F.3d at 901. Usually, due process requires that a hearing

is mandated before the deprivation of property or liberty occurs. Zinermon v. Burch, 494 U.S.

113, 127, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990). However, the Sixth Circuit has held, “the

failure to provide a pre-deprivation hearing does not violate due process in situations where a

government official reasonably believed that immediate action was necessary to eliminate an

emergency situation and the government provided adequate post-deprivation process.” United

Pet Supply, Inc. v. City of Chattanooga, Tenn., 768 F.3d 464, 485–86 (6th Cir. 2014) citing

Harris, 20 F.3d at1403–05, (the demolition of a home without notice and a hearing did not

violate due process where the building inspector believed that the home was “dangerously close”

to falling onto the street and another home). “Nevertheless, even when the defendants are acting

pursuant to established procedures, if a predeprivation due process hearing is impossible or

impracticable, or the necessity for quick action exists, a postdeprivation remedy may be

adequate.” Harris, 20 F.3d at 1401 citing Zinermon, 455 U.S. at 436.

       However, Parratt does not apply here where the decision to demolish without a pre-

demolition hearing was pursuant to established state procedures and not due to the unauthorized

or random act of an official. The Supreme Court in Parratt distinguished those cases where

“either the necessity of quick action by the State or the impracticality of providing any

meaningful predeprivation process, when coupled with the availability of some meaningful

means by which to assess the propriety of the State's action at some time after the initial taking,


                                                 12
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 13 of 23. PageID #: 1640




can satisfy the requirements of procedural due process.” Parratt, 451 U.S. at 539.

         Plaintiffs’ Complaint alleges all Plaintiffs were deprived of their Fourteenth Amendment

Due Process rights as they were not provided notice or a hearing before the City demolished the

home and destroyed their personal property.

         According to the City, Cleveland Codified Ordinances grant the Director of Building and

Housing the authority to enforce the Ohio Building Code and to establish policies and

procedures in furtherance thereof. C.C.O. § 3103.09(j) authorizes the City to demolish any

structure without prior notice that is deemed an immediate danger to human life or health and

reads:

         Cases of Emergency. In cases of emergency that, in the opinion of the Director,
         involve immediate danger to human life or health, the Director shall promptly
         cause the building, structure or a portion of those to be made safe or removed. For
         this purpose he or she may at once enter the structure or land on which it stands,
         or any abutting land or structure, with assistance and at the cost as he or she
         deems necessary. He or she may request the Director of Public Safety to enforce
         the orders he or she gives that are necessary to cause the building, structure or a
         portion of those to be made safe or removed.

The C.C.O. provide for post-deprivation hearings when an emergency demolition has occurred.

See C.C.O. § 3103.20. Plaintiffs do not challenge the constitutionality of the C.C.O.

         The City argues that Plaintiffs’ Complaint fails to plead a Monell claim under 42 U.S.C.

§ 1983 as the Complaint never cites to 42 U.S.C. § 1983 and fails to mention any policy, custom

or practice of the City that violated Plaintiffs’ constitutional rights.

         Plaintiffs counter that a single act of a municipality that violates a Plaintiffs’

constitutional rights may trigger municipal liability. The United States Supreme Court has held,

a “plaintiff must identify a municipal ‘policy’ or ‘custom’ that caused the injury,” in order to

subject a municipality to liability for a constitutional violation under 42 U.S.C § 1983.” Bd. of

                                                   13
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 14 of 23. PageID #: 1641




Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 397(1997). “The plaintiff must also

demonstrate that, through its deliberate conduct, the municipality was the “moving force” behind

the injury alleged.” Id. citing Monell v. New York City Dept. Of Social Services, 436 U.S. 658,

692 (1978). “That is, a plaintiff must show that the municipal action was taken with the

requisite degree of culpability and must demonstrate a direct causal link between the municipal

action and the deprivation of federal rights.” Bd. of Cty. Comm'rs of Bryan Cty., Okl. 520 U.S. at

397. “Proof that a municipality's legislative body or authorized decisionmaker has intentionally

deprived a plaintiff of a federally protected right necessarily establishes that the municipality

acted culpably. Similarly, the conclusion that the action taken or directed by the municipality or

its authorized decisionmaker itself violates federal law will also determine that the municipal

action was the moving force behind the injury of which the plaintiff complains.” Id.

       The Court holds that Plaintiffs’ Complaint sufficiently states a cause of action under

§1983 for a Due Process violation under the Fourteenth Amendment to the United States

Constitution and the Ohio Constitution. The Complaint specifically alleges their Fourteenth

Amendment rights were violated when the City failed to provide the requisite notice and right to

be heard before demolishing Haddon’s home and, consequently, destroying the personal property

therein. On a summary judgment motion the Sixth Circuit has held, “the question is...whether a

constitutional violation occurred.” Spadafore v. Gardner, 330 F.3d 849, 853 (6th Cir. 2003). In

Spadafore, the Sixth Circuit held plaintiff had sufficiently asserted a constitutional violation

despite plaintiff’s failure to specifically invoke § 1983. The Court determined that on summary

judgment the Court looks to the complaint and other materials offered by the parties and further

determined that whether the pleadings are insufficient is “no longer the correct inquiry.”


                                                 14
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 15 of 23. PageID #: 1642




Because Plaintiffs’ Complaint and Brief in Opposition have clearly asserted the right affected

and the allegedly unlawful conduct by the City that caused the violation, the Court finds the

Complaint alleges a constitutional violation despite the fact that Plaintiffs never expressly

invoked § 1983.

        Furthermore, under Bryan Cty., the Plaintiffs have sufficiently asserted a § 1983 claim

for a Procedural Due Process violation as the Complaint asserts the actions of the Director in

ordering the demolition of Haddon’s house, without proper prior notice or a hearing, subjects the

City to potential liability.

        Having found the Complaint has sufficiently asserted a § 1983 Due Process violation

claim, the Court next considers whether the Director’s decision to demolish the subject property

was a proper exercise of his authority. Plaintiffs argue that there was no danger of the subject

property collapsing and therefore, there was no reason to invoke the Director’s emergency

authority to demolish without first giving notice and the opportunity to be heard predeprivation.

The City conversely argues the condition of the property presented a danger to the public

warranting immediate demolition.

        In Harris, under facts similar to those presented here, the Court found a postdeprivation

hearing satisfied plaintiff’s procedural due process rights when the City of Akron demolished his

home on an emergency basis. The plaintiff in Harris, like Haddon, argued that the building was

not an immediate danger to the public and provided an affidavit from a construction expert

testifying so. The Sixth Circuit held, “Regardless of whether the official's conclusion as to the

existence of an emergency was correct or not, the unchallenged code section placed him in a

position where there was “necessity of quick action. (Internal citation omitted). Under these


                                                 15
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 16 of 23. PageID #: 1643




circumstances, it was impracticable to wait for a predeprivation process to run its course. The

availability of a meaningful postdeprivation process ‘by which to assess the propriety of the

[city's] action at some time after the initial taking,’ satisfied the requirements of procedural due

process.” Id. at 1404. The Sixth Circuit in Harris was highly deferential to the determination of

the Director that an emergency existed as the law afforded the Director discretion to make an

emergency determination. In Harris, the Sixth Circuit examined its precedent, including Watts

v. Burkhart, 854, F.2d 839 (6th Cir. 1988), which held that “generally where a deprivation is

caused by application of established state procedures, the existence of adequate postdeprivation

procedures is irrelevant.” The Sixth Circuit discussed Watts in relation to Parratt and

concluded, “Our Watts decision is not to the contrary, as it recognizes the emergency exception,

stating there was no showing that it was essential for the authorities to take quick action.”

Harris, 20 F.3d at 1404. Thus, Harris requires that the state actor, acting to abate an emergency

without a notice or hearing prior to a deprivation of a plaintiff’s liberty or property interest must

make some showing that the emergency action was essential. However, the Sixth Circuit in

Harris held that when a plaintiff fails to challenge the authority of the decision maker to

determine if an emergency exists, “the question of whether an emergency actually existed

constituted nothing more than a question of whether they made the right decision. By attempting

to show only that the defendants made the wrong decision, Harris in no sense attacked the

constitutionality of the process by which that decision was reached.” Id.

       However, in Harris, the City of Akron learned about the dangerous condition of the

house and then demolished it on the same day. Here, Haddon’s home was not demolished until

two months after the fire and more than two weeks after the Director found it to be a public


                                                 16
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 17 of 23. PageID #: 1644




danger. In similar circumstances, a court in this district held that a twelve hour delay between

learning of a potentially dangerous property and demolition was enough of a delay to distinguish

it from Harris and created a genuine issue of fact whether the demolition without prior notice

was an emergency. See Jaber v. City of Akron, No. 1:15CV728, 2015 WL 9258617 (N.D. Ohio

Dec.. 18, 2015).

       Plaintiffs further contend an email from a City Councilmember prompted the decision to

declare the property an immediate danger and not the condition of the house itself.

In an email dated June 13, 2017, nearly one month after the fire on the subject premises, Mary

Louise Jesek Daley, Councilmanic Aide and Executive Assistant to Councilman Michael

Polensek sent an email to Ayonna Donald and Angelo Calvillo, City of Cleveland employees,

that reads:

               The Councilman was wondering where we were at with the following two
       addresses. Both were damaged by Arson. Both have inactive CPP accounts.
       The water still seems to be “on” at Hiller and is off at East 156 Street.
               We need to know if the investigation into both of these fires has yielded
       anything and if they are still ongoing. If the arson investigations are finished at
       the properties-what is the status per B & H then? If they are forthwith because of
       the level of damage then where are we with getting these two vacant and
       dangerous eyesores out of the community?

(Ecf 3 33-28).

       Given these facts, the Court finds this situation distinguishable from that in Harris. First

is the question whether this was, in fact, an emergency given the lengthy delay between the fire

and the demolition of almost two months. Moreover, the two week delay from the City’s

determination that the property presented an emergent danger and therefore, need to be

demolished, presents a jury question whether there was an actual emergency necessitating

demolition without notice and a hearing. In a more recent case, the Sixth Circuit allowed a case

                                                17
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 18 of 23. PageID #: 1645




to proceed for a due process violation claim when a plaintiff produced evidence that there was no

emergency warranting the denial of predeprivation notice and hearing. “DiLuzio has produced

admissible evidence to support his theory that Mayor DiFilippo acted in bad faith, that there was

actually no emergency condition or necessity for quick action, and that nothing prevented the

Village (or DiFilippo) from providing pre-deprivation process. Consequently, Parratt and

Harris do not apply in this case. Simply put, officials cannot deny citizens due process by

falsely invoking an emergency need for quick action.” DiLuzio v. Vill. of Yorkville, Ohio, 796

F.3d 604, 614 (6th Cir. 2015) citing Elsmere Park Club, L.P. v. Town of Elsmere, 542 F.3d 412,

418 (3d Cir.2008). Here, Plaintiffs have produced evidence that the house was not a danger.

Moreover, a jury could find that the City’s dilatory actions in declaring the property a danger and

further delaying the demolition after the declaration, are sufficient to show the subject property

was not an immediate danger. Finally, that the City appeared to act after some political pressure

presents a pretext issue for a jury to consider.

       Second, the City claims it tried, but could not give Plaintiff predeprivation notice because

it did not have her California address, yet the fire department report clearly shows Haddon’s

California address. The Court finds this creates an issue of fact for the jury to determine whether

the City could have provided Haddon with notice prior to the demolition.

       Lastly, courts have found the City’s post-deprivation process does not provide adequate

remedies as it does not provide for the payment of compensatory damages. In fact, in Harris, the

Sixth Circuit held that plaintiff had an adequate post-deprivation process in an inverse

condemnation action. But subsequently, the Sixth Circuit has held that Ohio does not provide

such a remedy. See McNamara v. City of Rittman, 473 F.3d 633, 638 (6th Cir. 2007). (“Ohio


                                                   18
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 19 of 23. PageID #: 1646




does not have an inverse condemnation or other direct, statutory cause of action for plaintiffs

seeking just compensation for a taking.”).

       Furthermore, there appears to be a vigorous debate in Ohio courts whether the C.C.O.

and Ohio law provides adequate postdeprivation remedies. Nothing in the City's Ordinances

authorizes the Board to grant monetary relief and the City does not argue, nor did the court find,

that the Board had the ability to grant monetary relief. See AMM Peric Property Invest., Inc. V.

City of Cleveland, 2014 WL 888424, 2014-Ohio-821, ¶ 16. But as the dissent stated in AMM, a

Plaintiff could establish in a postdeprivation hearing that the City acted in violation of his or her

due process rights. Such a showing would necessarily result in the City’s actions constituting an

unlawful taking, which the plaintiff could then file a Writ under Ohio law for recompense. See

also generally Collins v. City of Cleveland, N.D.Ohio No. 1:11CV221, 2012 WL 5304092 (Oct.

24, 2012); Babandi v. Allstate Indemn. Ins. Co., N.D. Ohio No. 1:07CV329, 2008 U.S. Dist.

LEXIS 27222, *13–14, 2008 WL 906116 (Mar. 31, 2008). Under Ohio law “parties need not

pursue their administrative remedies if doing so would be futile or a vain act.” State ex rel.

Teamsters Local Union 436 v. Cuyahoga Cty. Bd. of Commrs., 132 Ohio St.3d 47 (2012).

       For these reasons, the Court finds genuine issues of fact preclude summary judgment for

Defendant City on Plaintiffs’ Procedural Due Process claim.

State Law Claims

       The City contends it is entitled to summary judgment on Plaintiffs’ state law claims as

they are immune under O.R.C. § 2744. Plaintiffs’ Brief in Opposition contains no defenses or

discussion in opposition to the City’s arguments. Therefore, the Court finds Plaintiffs have

abandoned their state law tort claims against the City and grants summary judgment for the City


                                                 19
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 20 of 23. PageID #: 1647




on Plaintiffs’ state law claims. 1

        Obon contends it is immune from liability on Plaintiffs’ state law claims as its actions

were the result of a performance of a governmental function under O.R.C. § 2744.02(A)(1).

“Determining whether a political subdivision is immune from liability under R.C. 2744.02, as

this court has frequently stated, involves a three-tiered analysis.” Lambert v. Clancy, 125 Ohio

St. 3d 231, 233 (2010) citing Elston v. Howland Local Schools, 113 Ohio St.3d 314,

2007-Ohio-2070, 865 N.E.2d 845, ¶ 10; Greene Cty. Agricultural Soc. v. Liming (2000), 89 Ohio

St.3d 551, 556, 733 N.E.2d 1141. Under the first tier, “a political subdivision is not liable in

damages in a civil action for injury, death, or loss to person or property allegedly caused by any

act or omission of the political subdivision or an employee of the political subdivision in

connection with a governmental or proprietary function.” R.C. 2744.02(A)(1).

        “The second tier in the immunity analysis focuses on the five exceptions to this

immunity, which are listed in R.C. 2744.02(B).” Lambert, 125 Ohio St. 3d at 233, citing Elston,

113 Ohio St.3d 314, 2007-Ohio-2070, 865 N.E.2d 845, ¶ 11. “If any of the exceptions to

immunity are applicable, thereby exposing the political subdivision to liability, the third tier of

the analysis assesses whether any of the defenses to liability contained in R.C. 2744.03 apply to

reinstate immunity.” Lambert, 1256 Ohio St.3d at 233 citing Elston, 113 Ohio St.3d at 12.

        “There is no dispute that the City is a political subdivision under the statute. There is



        1
                There is no statutory immunity for claims arising out of alleged constitutional
                violations. See 2744.09. “This chapter does not apply to, and shall not be
                construed to apply to, the following: (E) Civil claims based upon alleged
                violations of the constitution or statutes of the United States...”



                                                 20
    Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 21 of 23. PageID #: 1648




also no serious dispute that the demolition of a condemned structure that has been declared a

nuisance is a governmental, as opposed to a proprietary, function.” Leath v. Cleveland,

2016-Ohio-105, ¶ 22. “Actions in tort that have come to be termed a claim for “wrongful

demolition” generally are barred by political subdivision immunity.” Leath v. Cleveland,

2016-Ohio-105, ¶ 25 citing Englewood v. Turner, 178 Ohio App.3d 179, 2008–Ohio–4637, 897

N.E.2d 213, ¶ 22 (2d Dist.).

        Ohio law provides that the civil immunities provided political subdivisions under § 2744

also apply to private actors acting as agents of a political subdivision in order to carry out a

governmental function. “‘R.C. 2744 creates immunity for [the City] from liability for injury or

losses incurred by the exercise of its governmental function. [The] * * * stated cause of action

arose out of the City's performance of its governmental functions: to wit: enforcement of the City

Building Codes regarding the abatement of an alleged nuisance caused by a building or structure

which was injurious to or menace to the public health, safety or welfare.’ Likewise, in this case,

Precision, as an agent of the City, is immune from liability for losses incurred by the exercise of

the City's governmental function in demolishing Ayers's condemned property.” Ayers v.

Precision Envtl. Co., 2010-Ohio-4479, ¶ 20 quoting City of Cleveland v. Wescon Const. Corp.,

No. 57405, 1990 WL 121301, at *1 (Ohio Ct. App. Aug. 23, 1990).

       However, here the parties dispute whether Obon was an independent contractor working

for the City or was an agent/employee of the City. § 2744.01 defines “employee” as “an officer,

agent, employee, or servant, whether or not compensated or full-time or part-time, who is

authorized to act and is acting within the scope of the officer's, agent's, employee's, or servant's

employment for a political subdivision. “Employee” does not include an independent


                                                 21
   Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 22 of 23. PageID #: 1649




contractor...” Because the statutory immunity under § 2744 is afforded only to political

subdivisions or their employees and does not cover independent contractors, the Court finds

issues of fact preclude summary judgment for Obon on Plaintiffs’ state law tort claims. In Leath,

an Ohio Court of Appeals reversed the dismissal of a private company under § 2744 when the

parties disputed whether Defendant was an independent contractor or agent, holding:

        ABC Construction was acting as an agent of the City at the time of the alleged
       trespass and negligence. However, the trial court found that ABC Construction
       and Martin Fano were not liable based on political subdivision immunity. That
       holding was in error. R.C. 2744.02(A) applies only to a political subdivision and
       its employees. There is at least a material dispute about ABC Construction's status
       as an employee or independent contractor. It is not obvious from the face of the
       complaint that Leath cannot recover under any set of facts. While ABC
       Construction may be entitled to summary judgment because it acted at the behest
       of the City, immunity may not attach to independent contractors and the
       complaint is not otherwise frivolous.


Leath v. Cleveland, 2016-Ohio-105, ¶ 27.

       Moreover, in the cases cited by Obon for the proposition that “Courts regularly find

that an entity or corporation is an “instrumentality” of a political subdivision, falling

within governmental immunity’s protection from tort claims.” (Obon Opposition brief pg. 14)

including Wilson v. Stark Cty. Dept. of Human Svs.,70 Ohio St.3d 450, 453, 639 N.E.2d

105 (1994); Miller Plumbing & Heating Co. v. Village of Chagrin Falls, 8th Dist. Cuyahoga

No. 73592, 1998 Ohio App. LEXIS 5902, at *19-20 (Dec. 10, 1998), the Court finds them

distinguishable and do not support immunity for Obon. In Wilson, the issue was whether a

county department was a political subdivision. The Ohio Supreme Court found that a county

department was indistinguishable from the county itself and was immune under § 2744.

       In Miller Plumbing, the Village of Chagrin Falls appointed the representative of a private


                                               22
   Case: 1:18-cv-02574-CAB Doc #: 38 Filed: 08/25/20 23 of 23. PageID #: 1650




company to be its Village Engineer, a position expressly provided for by state statute. Here,

Defendants do not contend that Obon was appointed to a statutory employment position of a

political subdivision. Therefore, the Court finds there is a genuine dispute of fact whether Obon

was acting as an employee of the City as defined by § 2744, or an independent contractor.

“Whether someone is an employee or an independent contractor is ordinarily an issue to be

decided by the trier of fact.” Bostic v. Connor, 37 Ohio St.3d 144, 524 N.E.2d 881 (1988),

       Therefore, for the foregoing reasons, the Court denies the City’s Motion for Summary

Judgment on Plaintiffs’ Due Process claims, but grants summary judgment for the City on

Plaintiffs’ state law tort claims. The Court grants summary judgment for Obon on Plaintiffs’

Due Process claims but denies summary judgment for Obon on Plaintiffs state law tort claims.

       IT IS SO ORDERED.




Date: August 25, 2020                /s/Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     Senior United States District Judge




                                               23
